DETAILED ACTION
This Office action is in response to the application filed on April 23, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on April 23, 2020.  These drawings are accepted by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okaguchi (U.S. Pub. No. 2020/0355178 A1).

In re claim 1, Okaguchi discloses a transmission circuit (Fig. 12) comprising: 

an output terminal (Vs) connected to the other end of the first resistor; 
an inductor (L1) with one end connected to the output terminal; 
a first switch (Q1) with one end connected to the other end of the inductor and the other end connected to a second power supply (terminal connecting Q1 to ground); 
a rectifying element (D1) in which one end is connected to the other end of the inductor and one end of the first switch, and which is conductive when the first switch is off and non-conductive when the first switch is on; and 
a load (comprising 13B and 12) with one end connected to the other end of the rectifying element and the other end connected to the second power supply.

In re claim 2, Okaguchi discloses (Fig. 12) wherein the load (comprising 13B and 12) includes a signal output circuit (12) configured to supply signals (Para. 0080-0082), and a switching controller (19) that controls an ON/OFF state of the first switch (Para. 0085). 

In re claim 7, Okaguchi discloses (Fig. 12) wherein the signal output circuit comprises a physical quantity sensor (151) that detects physical quantity (Para. 0134-0140).

In re claim 8, Okaguchi discloses wherein the switching controller (19) supplies a compression wave to the first switch (Para. 0085).

In re claim 9, Okaguchi discloses (Fig. 12) wherein the rectifying element (D1) is a diode in which the direction directed toward the load from the inductor is set as a forward direction (Para. 0083-0086).

In re claim 12, Okaguchi discloses (Fig. 12) at least one of a first capacitor (C3) connected in parallel with the load (comprising 13B and 12), and a second capacitor (C1) connected between the second power supply (terminal connecting Q1 to ground) and a connection point of the other end of the first resistor (R91) and one end of the inductor (L1).

Allowable Subject Matter
Claims 3-6, 10-11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 3, the prior art of record fails to disclose or suggest “wherein the load further includes a regulator that monitors a voltage at a predetermined location and adjusts the voltage at the predetermined location to be within a fixed range.” in combination with other limitations of the claim. Claims 4-6 depend directly or indirectly from claim 3 and are, therefore, also objected at least for the same reasons set above.

Regarding to claim 10, the prior art of record fails to disclose or suggest “wherein the rectifying element is a second switch that switches an electrical circuit connecting the other end of the inductor and one end of the load between a conductive state and a non-conductive state; the load has a signal output circuit configured to supply signals, and a switching controller that controls an ON/OFF state of the first switch; the switching controller has a function of controlling an ON/OFF state of the second switch, controls the second switch to be off if the first switch is on, and controls the second switch to be on if the first switch is off” in combination with other limitations of the claim. Claim 11 depends directly from claim 10 and is, therefore, also objected at least for the same reasons set above.

Regarding to claim 13, the prior art of record fails to disclose or suggest “a processor which has an input port connected to the other end of the first resistor and is connected between the first power supply and the second power supply” in combination with other limitations of the claim. Claims 14-17 depend directly or indirectly from claim 13 and are, therefore, also objected at least for the same reasons set above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838